UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4381

RICHARD LEE BALDWIN,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CR-97-261)

Submitted: April 30, 1999

Decided: May 26, 1999

Before MICHAEL, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina; Michael A. Grace, MICHAEL A. GRACE, P.A., Winston-
Salem, North Carolina, for Appellant. Walter C. Holton, Jr., United
States Attorney, Robert A. J. Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Richard Baldwin appeals his conviction and sentence for posses-
sion with intent to distribute cocaine base in violation of 21 U.S.C.
§ 841(a)(1) (1994). We affirm.

Baldwin asserts that the district court erred in denying his request
for a hearing under Franks v. Delaware, 438 U.S. 154 (1978). The
Fourth Amendment entitles a defendant to a pre-trial hearing to chal-
lenge the validity of a search warrant affidavit if the defendant
"makes a substantial preliminary showing that a false statement
knowingly and intentionally, or with reckless disregard for the truth,
was included by the affiant in the warrant affidavit, and if the alleg-
edly false statement is necessary to the finding of probable cause."
Franks, 438 U.S. at 155-56. The district court's finding that state-
ments were not deliberately false or made with a reckless disregard
for the truth is reviewed under the clearly erroneous standard. See
United States v. Jones, 913 F.2d 174, 176 (4th Cir. 1990). As the dis-
trict court properly found, Baldwin's evidence was insufficient to
show that the statement presented in support of the search warrant
constituted a deliberate falsehood or that the officers had a reckless
disregard for the truth. Therefore, the district court did not err in
denying Baldwin's request for a Franks hearing.

Baldwin also asserts that the search warrant application contained
insufficient information to establish probable cause. In reviewing a
magistrate's assessment of probable cause, this court must give "great
deference" to the magistrate's assessment of the facts presented to
him. United States v. Blackwood, 913 F.2d 139, 142 (4th Cir. 1990).
This court asks whether the magistrate had a "substantial basis" for
concluding probable cause existed. Id. Here, the search warrant appli-
cation contained information that a confidential reliable source made
a controlled purchased of crack cocaine at 118 Jewell Street and that

                    2
he observed additional quantities of cocaine at that location. The
application further stated that the confidential source was familiar
with the drug crack and had in the past provided the Davidson County
Sheriff's Office with information that led to arrests and convictions
for drug offenses. This information was sufficient for the magistrate
to find probable cause to search. See United States v. Williams, 974
F.2d 480, 481-82 (4th Cir. 1992).

Baldwin's final claim is that the district court erred in enhancing
his sentence under United States Sentencing Guidelines Manual
("U.S.S.G.") § 2D1.1(b)(1) (1997) for the gun found in the locked
glove compartment of his car. We review a district court's finding
that a defendant possessed a dangerous weapon under U.S.S.G.
§ 2D1.1(b)(1) for clear error. See United States v. Apple, 915 F.2d
899, 914 (4th Cir. 1990). Here, the gun was found fully loaded in
Baldwin's car on the same day he made the sale of cocaine for which
he stands convicted. The cocaine transaction occurred in close prox-
imity to the car. Inside the car police also found a pager. Baldwin
admitted at sentencing that in the past he had used a pager when deal-
ing drugs. On this evidence the connection between the gun and the
drug offense was not clearly improbable. Therefore, the district
court's application of U.S.S.G. § 2D1.1(b)(1) was not clearly errone-
ous.

Accordingly, we affirm Baldwin's conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3